                  Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 1 of 49
    Case 1:15-mj-00627-ML *SEALED* Document                                  1-1 (Court only)            Filed 12/14/15        Page    1 of
 AO 106 (Rc 04/10) Application Ibra Search Warrant                     40


                                      UNITED STATES DISTRICT COURT                                                         r I L.     ::   0
                                                                     for The
                                                           Western District of Texas                                2OJ5OECI         PH 1:28
                In the Matter of the Search of
          (8riefiy describe the propertyto be searched
                                                                       )
           or identgry the person by name and address)                 )
                                                                       )            Case No.
        414A W. Dittmar Road, Austin, TexaS 78745,                     )                             I:5-M-62_7
         and all buildings, structures, vehicles, and                  )
           appurtenances on the curtilage thereof

                                            APPLICATION FOR A SEARCh WARRANT
          1, a federal law enforcement officer or an attorney for the government, request a search warrant and
                                                                                                                   state under
 penalty of perjury that I have reason to believe that on the following person or property (identfr the person or describe the
 pronertvlo be.searched.and2iv.e its location):              .
  414A w. utumar Koad Austin, Texas 78745, and all buildings,        structures, vehicles, and appurtenances on the curtilage
  thereof, which is more specifically described in Attachment A.

 located in the             Western               District of               Texas                    , there is now concealed (identify the
 person or describe the properly to be seized):
  See Attachment B.


          The basis for the search under Fed. R. Czim. P.41(c)             iS (check one or more):
                 evidence of a crime;
                    contraband, fruits of crime, or other items illegally possessed;
                    property designed for use, intended for use, or used in committing a crime;
                    a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                           Qtzre Description
        18 U.S.C. § 2252A                         PossessionlReceipt/Distribution of Child Pornography



          The application is based on these facts:
          See attached Affidavit.

            Continued on the attached sheet.
          IVJ

          D Delayed notice of         days (give exact ending date if more than 30 days:                                    ) is requested
            under 18 U.S.C. § 3103 a, the basis of which is set forth on the attached,.st7



                                                                                                   Applicant's signature

                                                                           .-JAMES ROSS BEHRENS, Task Force Officer, FBI
                                                                                                 Printed name and title
Sworn to before me and signed in my presence.


Date:       I     Li.______

Cityandstate: Austin, Texas                                                                    I
                                                                                                 Printed name and title
        Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 2 of 49
Case 1:15-mj-00627-ML *SEALED* Document                  1-1 (Court only)       Filed 12/14/15   Page 2     of
                                                    40




                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

   SEALED
   In the Matter of the Search of:                  §
                                                    §
   The premises located at                          §
   414A W. Dittrnar Road,                           §      NO.      t   I   5   t"\
   Austin, Texas 78745,                             §
   and all buildings, structures, vehicles, and     §
   appurtenances on the curtilage thereof           §


                       AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

          I, James Ross Behrens, being first duly sworn, hereby depose and state as follows:




                                               ti) IfWi[s)
          1.     I make this affidavit in support   of a search warrant for the premises located at
  414A W. Dittmar Road, Austin, Texas          78745,    and all buildings, structures, vehicles, and

  appurtenances on the curtilage thereof (hereinafter the "Subject Premises"), which is more

  specifically described in Attachment A, and is located in the Western District of Texas. As set

  forth herein, there is probable cause to believe that at the Subject Premises there exists evidence,

  fruits, and instrumentalities of violations of Title           18, United      States Code, Sections

  2252A(a)(2XA) and (b)(1) (receipt and distribution of, conspiracy to receive and distribute, and

  attempt to receive and distribute child pornography); and 22S2A(a)(5)(B) and (b)(2) (possession

  of, knowingly access, conspiracy to access, or attempted access with intent to view child

  pornography), as set forth in Attachment B hereto.

         2.      1   have been certified and licensed as a Texas Peace Officer since 1996. Your

  Affiant is currently employed with the Texas Attorney General's Office Child Exploitation Unit



  AFFIDAVIT                                                                                      Page   1
         Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 3 of 49
Case 1:15-mj-00627-ML *SEALED* Document 1-1 (Court                only)   Fi!ed 12/14/15     Page 3       of
                                                  40




   where he conducts investigations primarily involving crimes against children such as sexual

   exploitation of children and child pornography. Also at this time, I am assigned as a Task Force

   Officer to the Federal Bureau of Investigation Violent Crime Child Exploitation Task Force

   located at the Austin Resident Agency of the San Antonio Division, Texas. By being on the

   Task Force, I carry a commission as a Special Deputy United States Marshal of the United States

   Department of Justice and am charged with the duty of investigating violations of the laws of the

   Unites States as stated in Title 28, Federal Code of Regulations. As part of these duties, I have

   become involved in the investigation of suspected violations of Title 18, United States Code, §*

   2251, 2252, and 2252A. The facts in this affidavit come from my personal observations, my

   training and experience, and information obtained from other agents and witnesses.        I   have

   participated in the execution of numerous search warrants for documents and other evidence,

   including computers and electronic media, in cases involving child pornography and the sexual

   exploitation of children.   This affidavit is intended to show merely that there is sufficient

   probable cause for the requested warrant and does not set forth all of my knowledge about this

   matter.

             3.   At all times in this affidavit the phrase "child pornography" is used solely as

   shorthand for visual depictions of actual minors engaged in sexually explicit conduct, as these

   terms are defined in Title 18, United States Code, Section 2256.

             4.   The statements contained in this affidavit are based in part on information

   provided by FBI Special Agents; written reports about this and other investigations that I have

   received, directly or indirectly, from other law enforcement agents, information gathered from

   the service of administrative subpoenas; the results of physical and electronic surveillance

   conducted by federal agents; independent investigation and analysis by FBI agents/analysts and




   AFFIDAVIT                                                                                     Page 2
          Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 4 of 49
Case 1:15-mj-00627-ML *SEALED* Document                          1-1 (Court only)         Filed 12/14/15        Page 4       of
                                                            40




   computer forensic professionals; and my experience, training and background as a law

   enforcement officer. Since this affidavit is being submitted for the limited purpose of securing a

   search warrant,     I   have not included each and every fact known to me concerning this

   investigation, but only the facts that I believe are necessary to establish probable cause to believe

   that evidence, fruits, and instrumentalities of one or more violations of 18 U.S.C.                                §


   2252A(a)(2)(A) and (bXl), and 2252A(a)(5XB) and (b)(2) are presently located at the Subject

   Premises.

           5.       Based on the facts presented below, there is probable cause to believe that

   evidence, fruits, and instrumentalities of violations of Title 18, United States Code, Section

   2252A relating to the receipt, possession, distribution, transportation of child pornography,

   knowingly access or attempted access with intent to view child pornography, and conspiracy to

   commit said offenses, exists within the Subject Premises.                   I   request authority to search the

   entirety of the Subject Premises, including any residential dwelling and any computer and

   computer media located therein where the items specified in Attachment B may be found, and to

   seize all items listed in Attachment B as instrumentalities, fruits, and evidence of crime.

           6.       The instant investigation, described more filly below, involves an Internet-based

   website referred to as "Website A".' The instant investigation has revealed that a user of the

   Internet account at the Subject Premises has been linked to an online community of individuals

   who regularly send and receive child pornography via a website that operated on an anonymous

   online network.



   'The   actual name of "Website A" is known to law enforcement. Investigation into the users of this website and
   other websites remains ongoing and disclosure of the names of the sites would potentially aleil its members to the
   fact that law enforcement action is being taken against the site and its users, potentially provoking members to notif'
   other members of law enforcement action, flee, and/or destroy evidence. Accordingly, for purposes of the
   confidentiality and integrity of the ongoing investigation involved in this matter, specific names and other
   identifting fctors have been replaced with generic tenns and the website will be identified as "Website A."


   AFFIDAVIT                                                                                                        Page 3
        Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 5 of 49
Case 1:15-mj-00627-ML *SEALED* Document                1-1 (Court only)    Filed 12/14/15      Page 5     of
                                                  40




                                     RELEVANT STATUTES

          7.     This investigation concerns alleged violations of 18 U.S.C. § 2252A, relating to

   material constituting or containing child pornography.

                 a.      18 U.S.C. § 2252A(a)(2)(A) and     (b)(i) prohibits a person from knowingly

   receiving or distributing, or attempting or conspiring to receive or distribute, any child

   pornography or any material that contains child pornography, as defined in 18 U.S.C.   §   2256(8),

   that has been mailed, or using any means or facility of interstate or foreign commerce shipped or

   transported in or affecting interstate or foreign commerce by any means, including by computer;

                 b.      18 U.S.C. § 2252A(a)(5)(B) and (b)(2) prohibits a person from knowingly

   possessing or knowingly accessing with intent to view, or attempting or conspiring to do so, any

   material that contains an image of child pornography, as defined in 18 U.S.C. § 2256(8), that has

   been mailed, or shipped or transported using any means or facility of interstate or foreign

   commerce or in or affecting interstate or foreign commerce by any means, including by

   computer, or that was produced using materials that have been mailed or shipped or transported

   in or affecting interstate or foreign commerce by any means, including by computer.



          8.     The following definitions apply to this Affidavit and attachments hereto:

                 a.      "Bulletin Board" means an internet-based website that is either secured

   (accessible with a password) or unsecured, and provides members with the ability to view

   postings by other members and make postings themselves. Postings can contain text messages,

   still images, video images, or web addresses that direct other members to specific content the

   poster wishes. Bulletin boards are also referred to as "internet forums" or "message boards." A

   "post" or "posting" is a single message posted by a user. Users of a bulletin board may post




   AFFtDAVIT                                                                                     Page 4
         Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 6 of 49
Case 1:15-mj-00627-ML *SEALED* Document                 1-1 (Court only)    Filed 12/14/15         Page 6    of
                                                   40




   messages in reply to a post. A message "thread," often labeled a "topic," refers to a linked series

   of posts and reply messages. Message threads or topics often contain a title, which is generally

   selected by the user who posted the first message of the thread. Bulletin boards often also

   provide the ability for members to communicate on a one-to-one basis through "private

   messages." Private messages are similar to e-mail messages that are sent between two members

   of a bulletin board. They are accessible only   by the user who sent/received such a message, or

   by the Website Administrator.

                  b.     "Chat" refers to any kind of communication over the Internet that offers a

   real-time transmission of text messages from sender to receiver. Chat messages are generally

   short in order to enable other participants to respond quickly and in a format that resembles an

   oral conversation.      This feature distinguishes chatting from other text-based online

   communications such as Internet forums and email.

                  c.     "Child Erotica," as used herein, means materials or items that are sexually

   arousing to persons having a sexual interest in minors but that are not, in and of themselves,

   legally obscene or that do not necessarily depict minors in sexually explicit conduct.

                  d.     "Child Pornography," as used herein, is defined in 18 U.S.C.       §   2256(8) as

   any visual depiction of sexually explicit conduct where (a) the production of the visual depiction

   involved the use of a minor engaged in sexually explicit conduct, (b) the visual depiction is a

   digital image, computer image, or computer-generated image that is, or is indistinguishable from,

   that of a minor engaged in sexually explicit conduct, or (c) the visual depiction has been created,

   adapted, or modified to appear that an identifiable minor is engaged in sexually explicit conduct.

                  e.     "Computer," as used herein, is defined pursuant to 18 U.S.C. § 1030(eXl)

   as "an electronic, magnetic, optical, electrochemical, or other high speed data processing device




   AFFIDAvIT                                                                                         PageS
         Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 7 of 49
Case 1:15-mj-00627-ML *SEALED* Document 1-1 (Court                   only)       FUed 12/14/15   Page 7    of
                                                    40




   performing logical or storage functions, and includes any data storage facility or communications

   facility directly related to or operating in conjunction with such device."

                  f.      "Computer Server" or "Server," as used herein, is a computer that is

   attached to a dedicated network and serves many users. A web server, for example, is a

   computer which hosts the data associated with a website. That web server receives requests from

   a user and delivers information from the server to the user's computer via the Internet. A domain

   name system ("DNS") server, in essence, is a computer on the Internet that routes

   communications when a user types a domain name, such as www.cnn.com, into his or her web

   browser. Essentially, the domain name must be translated into an Internet Protocol ("I?")

   address so the computer hosting the web site may be located, and the DNS server provides this

   function.

                  g.      "Computer hardware," as used herein, consists of all equipment which can

   receive, capture, collect, analyze, create, display, convert, store, conceal, or transmit electronic,

   magnetic, or similar computer impulses or data.          Computer hardware includes any data-

   processing devices (including, but not limited to, central processing units, internal and peripheral

   storage devices such as fixed disks, external hard drives, floppy disk drives and diskettes, and

   other memory storage devices); peripheral input/output devices (including, but not limited to,

   keyboards, printers, video display monitors, and related communications devices such as cables

   and connections), as well as any devices, mechanisms, or parts that can be used to restrict access

   to computer hardware (including, but not limited to, physical keys and locks).

                  h.      "Computer software," as used herein, is digital information which can be

   interpreted by a computer and any of its related components to direct the way they work.

   Computer software is stored in electronic, magnetic, or other digital form. it commonly includes




   AFFIDAVIT                                                                                      Pagc 6
         Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 8 of 49
Case 1:15-mj-00627-ML *SEALED* Document                  1-1 (Court on'y)    Filed 12/14/15    Page 8    of
                                                    40




   programs to run operating systems, applications, and utilities.

                   i.      "Computer-related documentation," as used herein, Consists of written,

   recorded, printed, or electronically stored material which explains or illustrates how to configure

   or use computer hardware, computer software, or other related items.

                  j.       "Computer passwords, pass-phrases and data security devices," as used

   herein, consist of information or items designed to restrict access to or hide computer software,

   documentation, or data.      Data security devices may consist of hardware, software, or other

   programming code. A password or pass-phrase (a string of alpha-numeric characters) usually

   operates as a sort of digital key to "unlock" particular data security devices, Data security

   hardware may include encryption devices, chips, and circuit boards. Data security software of

   digital code may include programming code that creates "test" keys or "hot" keys, which

   perform certain pre-set security functions when touched.      Data   security software or code may

   also encrypt, compress, hide, or "booby-trap" protected data to make it inaccessible or unusable,

   as well as reverse the progress to restore it.

                   k.      "File Transfer Protocol" ("FTP"), as used herein, is a standard network

   protocol used to transfer computer files from one host to another over a computer network, such

   as the Internet. FTP is built on client-server architecture and uses separate control and data

   connections between the client and the server.

                  I.      "Host Name." A Host Name is a name assigned to a device connected to a

   computer network that is used to identify the device in various forms of electronic

   communication, such as communications over the Internet;

                  rn.     "Hyperlink" refers to an item on a web page which, when selected,

   transfers the user directly to another location in a hypertext document or to some other web page.




   AFFIDAVIT                                                                                    hge7
        Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 9 of 49
Case 1:15-mj-00627-ML *SEALED* Document 14                (Court only)      Filed 12/14/15   Page 9    of
                                                  40




                 ii.     The "Internet" is a global network       of computers and other electronic
   devices that communicate with each other. Due to the structure of the Internet, connections

   between devices on the Internet often cross state and international borders, even when the

   devices communicating with each other are in the same state.

                 o.      "Internet Service Providers" ("ISPs"), as used herein, are commercial

   organizations that are in business to provide individuals and businesses access to the Internet.

   ISPs provide a range of functions for their customers including access to the Internet, web

   hosting, e-mail, remote storage, and co-location of computers and other communications

   equipment. 1SPs can offer a range of options in providing access to the Internet including

   telephone based dial-up, broadband based access via digital subscriber line ("DSL") or cable

  television, dedicated circuits, or satellite based subscription. ISPs typically charge a fee based

   upon the type of connection and volume of data, called bandwidth, which the connection

  supports. Many ISPs assign each subscriber an account name         a user name or screen name, an

  "e-mail address," an e-mail mailbox, and a personal password selected by the subscriber. By

  using a computer equipped with a modem, the subscriber can establish communication with an

  Internet Service Provider ("ISP") over a telephone line, through a cable system or via satellite,

  and can access the Internet by using his or her account name and personal password.

                 p.     "Internet Protocol address" or "IP address" refers to a unique number used

  by a computer to access the Internet. IP addresses can be "dynamic," meaning that the ISP

  assigns a different unique number to a computer every time it accesses the InterneL IP addresses

  might also be "static," if an ISP assigns a user's computer a particular IP address which is used

  each time the computer accesses the Internet. IP addresses are also used by computer servers,

  including web servers, to communicate with other computers.




  AFFIDAVIT                                                                                   Page S
           Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 10 of 49
Case 1:15-mj-00627-ML *SEALED* Document 1-1 (Court                  only)    Filed 12/14/15     Page 10    of
                                                    40




                   q.     Media Access Control ("MAC") address. The equipment that connects a

    computer to a network is commonly referred to as a network adapter. Most network adapters

    have a MAC address assigned by the manufacturer of the adapter that is designed to be a unique

    identifying number. A unique MAC address allows for proper routing of communications on a

   network. Because the MAC address does not change and is intended to be unique, a MAC

   address can allow law enforcement to identify whether communications sent or received at

   different times are associated with the same adapter.

                   r.     "Minor" means any person under the age of eighteen years. See 18 U.S.C.

    §   2256(1).

                   s.     The terms "records," "documents," and "materials," as used herein,

   include all information recorded in any form, visual or aural, and by any means, whether in

   handmade form (including, but not limited to, writings, drawings, painting), photographic form

   (including, but not limited to, microfilm, microfiche, prints, slides, negatives, videotapes, motion

   pictures, photocopies), mechanical form (including, but not limited to, phonograph records,

   printing, typing) or electrical, electronic or magnetic form (including, but not limited to, tape

   recordings, cassettes, compact discs, electronic or magnetic storage devices such as floppy

   diskettes, hard disks, CD-ROMs, digital video disks ("DVD5"), Personal Digital Assistants

   ("PDAs"), Multi Media Cards ("MMCs"), memory sticks, optical disks, printer buffers, smart

   cards, memory calculators, electronic dialers, or electronic notebooks, as well as digital data files

   and printouts or readouts from any magnetic, electrical or electronic storage device).

                   t.     "Secure Shell" ("SSH"), as used herein, is a security protocol for logging

   into a remote server. SSH provides an encrypted session for transferring files and executing

   server programs.




   AFFIDAVIT                                                                                      Pagt
        Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 11 of 49
Case 1:15-mj-00627-ML *SEALED* Document                1-1 (Court only)    Filed 12/14/15    Page 11       of
                                                  40




                  u.     "Sexually explicit conduct" means actual or simulated (a) sexual

   intercourse, including genital-genital, oral-genital, or oral-anal, whether between persons of the

   same or opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or masochistic abuse; or (e)

   lascivious exhibition of the genitals or pubic area of any person. See 18 U.S.C. § 2256(2).

                  V.     "URL" is an abbreviation for Uniform Resource Locator and is another

   name for a web address.    URLs are made    of letters, numbers, and other symbols in a standard
   form.   People use them on computers by clicking a pre-prepared link or typing or copying and

   pasting one into a web browser to make the computer fetch and show some specific resource

   (usually a web page) from another computer (web server) on the Internet.

                  w.     "Visual depictions" include undeveloped film and videotape, and data

   stored on computer disk or by electronic means, which is capable of conversion into a visual

   image. See 18 U.S.C. § 2256(5).

                  x.     "Website" consists of textual pages of information and associated graphic

   images. The textual information is stored in a specific format known as Hyper-Text Mark-up

   Language ("HTML") and is transmitted from web servers to various web clients via Hyper-Text

   Transport Protocol ("HTfP").

                          COMPUTERS AND CHILD PORNOGRAPHY

           9.     Based on my knowledge, training, and experience in child exploitation and child

   pornography investigations, and the experience and training of other law enforcement officers

   with whom I have had discussions, computers, computer technology, and the Internet have

   revolutionized the manner in which child pornography is produced and distributed.

           10.    Computers basically serve four functions in connection with child pornography:

   production, communication, distribution, and storage.




   AFF1DAVIT                                                                                     Page 10
        Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 12 of 49
Case 1:15-mj-00627-ML *SEALED* Document                  1-1 (Court on'y)   Fi'ed 12/14/15     Page 12      of
                                                    40




           II.     With digital cameras, images of child pornography can be transferred directly

   Onto a computer. Images and videos produced with "analog" photographic equipment (e.g.,

   using film, videotape, DVD, or other analog image-capturing product) can quickly and easily be

   converted into a digital format and stored as electronic data on a computer. A modem allows any

   computer to connect to another computer through the use of telephone, cable, or wireless

   connection. Through the Internet, electronic contact can be made with literally millions of

   computers around the world.

           12.    The computer's ability to store images in digital form makes the computer itself

   an ideal repository for child pornography. The size of the electronic storage media (commonly

   referred to as the hard drive) used in home computers has grown tremendously within the last

   several years. These drives can store thousands of images at very high resolution. Other storage

   media, including, but not limited to, CDs, DVDs, flash storage devices (commonly called

   "thumb drives"), memory cards, and portable external hard drives, arc also used to copy, store,

   transport, and transmit digital images.

           13.    The Internet affords individuals several different venues for obtaining, viewing

   and trading child pornography in a relatively secure and anonymous fashion.

           14.    Individuals also use online resources to retrieve and store child pornography,

   including services offered by Internet Portals such as Yahoo! and Hotmail, among others. The

   online services allow a user to set up an account with a remote computing service that provides

   e-mail services as well as electronic storage of computer files in any variety of formats. A user

   can set up an online storage account from any corn puter with access to the Internet. Evidence of

   such online storage of child pornography is often found on the user's computer. Even in cases

   where online storage is used, however, evidence of child pornography can be found on the user's




   AFFIDAVIT                                                                                     Psge   H
         Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 13 of 49
Case 1:15-mj-00627-ML *SEALED* Document 1-1 (Court                     on'y)    Filed 12/14/15      Page 13     of
                                                      40




    computer in most cases.

            15.     As with most digital technology, communications made from a computer are

    often saved or stored on that computer. Storing this information can be intentional, for example,

    by saving an e-mail as a file on the computer or saving the location of one's favorite websites in

    "bookmarked" files. Digital information can also be retained unintentionally. Traces of the path

    of an electronic communication may be automatically stored in many places, such as temporary

    files or ISP client software, among others. In addition to electronic communications, a computer

    user's Internet activities generally leave traces in a computer's web cache and Internet history

    files. A forensic examiner often can recover evidence that shows whether a computer contains

    peer-to-peer software, when the computer was sharing files, and some of the files that were

    uploaded or downloaded. Computer files or remnants of such files can be recovered months or

    even years after they have been downloaded onto a hard drive, deleted, or viewed via the

    Internet. Electronic files downloaded to a hard drive can be stored for years at little or no cost.

    Even when such files have been deleted, they can be recovered months or years later using

    readily available forensic tools. When a person "deletes" a file on a home computer, the data

    contained in the file does not actually disappear; rather, that data remains on the hard drive until

    it is overwritten by new data. Therefore, deleted files, or remnants    of deleted flies, may reside in

    free space or slack space -- that is, in space on the hard drive that is not allocated to an active file

    or that is unused after a file has been allocated to a set block of storage space -- for long periods

    of time before they are overwritten. In addition, a computer's operating system may also keep a

    record of deleted data in a "swap" or "recovery" file. Similarly, files that have been viewed via

    the Internet are automatically downloaded into a temporary Internet directory or "cache." The

    browser typically maintains a fixed amount of hard drive space devoted to these files, and the




    AFFIDAVIT                                                                                         Page 12
        Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 14 of 49
Case 1:15-mj-00627-ML *SEALED* Document 14                   (Court only)     Filed 12/14/15       Page 14    of
                                                     40




   files are only overwritten as they are replaced with more recently viewed Internet pages. Thus,

   the ability to retrieve residue of an electronic file from a hard drive depends less on when the file

   was downloaded or viewed than on a particular user's operating system, storage capacity, and

   computer habits.

           16.    1   know that data files, including digitized images, correspondence, records,

   communications, and other matters sought by this Warrant, can be stored in a variety of digital

   formats on a computer using various software applications. For example, digital still images are

   commonly created and stored as JPEG files, and identified by .jpg or jpeg in the filename suffix.

   Digital still images may also be created, converted, or stored, among other things, as an Adobe

   Acrobat file (using the suffix .pdf); embedded within a word processing document (using the

   suffix .wpd, .doc or .docx); or converted to another graphics file format (.gif or .tif). in addition,

   data filenames typically include a suffix associated with the application that created or modified

   the file (e.g., XXXX.pdf indicates a file associated with Adobe Acrobat). A filename, however,

   can be manipulated to include a suffix that conceals its true format, or is not readily recognized

   by or associated with any software application. Accordingly, because digitized versions of items

   sought by this Warrant can be created and/or stored in any number of digital file formats, it is

   necessary to search every data file stored on a computer or other data storage device to locate

   and seize such items.

           I 7.   Mobile communication devices are commonly used for both personal and

   business use. These devices range from simple mobile telephones to complex devices

   encompassing numerous technologies in one hand-held device. They are electronically powered

   and typically combine the ability to store and transfer data along with serving as a

   communications facility. Mobile communication devices are essentially ultra small computers,




   AFFtDAVIT                                                                                        Page 13
        Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 15 of 49
Case 1:15-mj-00627-ML *SEALED* Document 1-1                  (Court only)     Filed 12/14/15    Page 15     of
                                                     40




   as proven by the following facts:

                  a.      Mobile communication devices use micro processors similar to computers.

   These processors are produced by the same companies that produce them for computers, like

   Intel, for example. The user interfaces with the device using a keyboard, much like a typical

   laptop or desktop computer and uses a directional pointer, much like a computer mouse.

                  b.      The various technologies that can be incorporated into these devices

   include: telephones, still cameras, video cameras, Internet access (including e-mail, web surfing,

   file transferring), wireless data transfer between devices (such as Bluetooth technology, cellular

   transmission and infrared), data storage (including text files, image files, video files,

   spreadsheets, databases), data organizers (address, telephone, calendar), messaging, audio

   recorders, and music players (such as MP3 players). The picture quality of images viewed on

   these devices can be quite excellent, as technology allows high resolution, color images, both

   still and video, to be viewed.

                  c.      Mobile communication devices require the user to subscribe to services

   from a service provider. Such services can include telephone service (and all associated services

   such as voice mail, call waiting, caller ID, call forwarding, contact or address book), e-mail,

   Internet access, text messaging, data transfer (including the ability to transmit digital images and

   videos), and other fee-based services.

                  d.      Mobile communication devices can communicate with other devices such

   as computers, telephones, personal digital assistants (PDAs), electronic peripherals such as

   printers, other mobile communication devices, and other such electronic or digital based devices.

   The methods typically used to connect with other devices include radio signals, Bluetooth

   wireless technology, and infrared (IR) signals.




   AFFIDAvIT                                                                                      Page 14
        Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 16 of 49
Case 1:15-mj-00627-ML *SEALED* Document                  1-1 (Court only)    Filed 12/14/15     Page 16     of
                                                    40




                  e.      Mobile communication devices generally use one of two popular

   operating systems, Android and Apple iOS. These operating systems allow the device to operate

   properly and to communicate with other devices. Both Android and Apple iOS have a

   component which is loaded onto a computer. This allows the user to enter or change data using

   the computer or the device, then transfer this data easily to/from the computer and the device.

   The procedure is called synchronization. The devices are typically sold with a cable which

   allows the user to synchronize the data on the device with their computer. These devices can

   also connect with a computer via infrared or network Internet Protocol (IP), allowing the user to

   synchronize with the host computer from anywhere a cellular connection is made.

                  f.      Mobile communication devices also have what is called "volatile

   memory" similar to computers. Volatile memory allows data to be stored while the device is

   powered on, then removes the data once the device is turned off. Not all data is stored in volatile

   memory, however, data can also be stored (and typically is stored) on memory cards. Mobile

   communication devices use memory cards just as a computer uses a hard drive. Once a memory

   card is inserted into the device, the user may store data on that card indefmitely, up to the storage

   capacity of that card. These cards can store up to 128 gigabytes of dataor more. A card of this

   size could theoretically hold thousands of high resolution image and video files. The card may

   be removed and kept to use later, while another card may be inserted into the device. In this

   way, a user can have numerous cards storing volumes of data, any of which he can insert into a

   device when he wishes to access that data.

                  g.      These devices are readily available to the public and are priced in a wide

   range allowing individuals from all economic levels to obtain the devices and the services

   associated with the devices.




   AFFIDAVIT                                                                                      P*ge iS
        Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 17 of 49
Case 1:15-mj-00627-ML *SEALED* Document                  1-1 (Court only)   Filed 12/14/15     Page 17      of
                                                    40




                  h.      Based on my training and experience involving mobile communication

   devices. 1 know these devices are commonly transported by the user on their person, in the user's

   vehicle, and are connected to the user's computer or computers via a USB connection cable.

   Users typically maintain software to communicate with the mobile communication devices on

   the residence and work computers and then transfer or synchronize the data on the device with

   the data on the computers. The purpose of this procedure is so the user has all data on the device

   and any and all computers at the user's disposal. This data can include personal or business

   contacts, calendar entries, notes or memos, and images. Users typically transport the device

   between their residence and business on a daily basis. As this device serves as a mobile

   telephone, users typically carry the device on their person and maintain it nearby when at work

   or home. It is the practiée of many users to connect the device to the synchronization cable

   attached to their computer(s) while at home or work, for the most efficient transfer of data and

   updating of their files. I have has been involved in cases where mobile communication devices

   have contained images downloaded from a personal computer.

           18.    Based on my training and experience, I know that cellular telephones can be used

   to transmit written messages ("texting") as well as images and/or videos. Cellular telephones

   have the capacity to store voice mail messages, names, telephone numbers, addresses, sent and

   received text messages, and images on their internal memory. Many cellular telephones have the

   capability to capture digital photographic images and videos, store them in internal memory, and

   transmit them to one or more different cellular telephones. Some cellular telephones contain

   small removable memory cards that can be used to store data and images. I also know that

   individuals sometimes use cellular telephone to produce, send, and receive pornographic images

  of themselves and others.



  AFFIDAVIT                                                                                       Page 16
         Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 18 of 49
Case 1:15-mj-00627-ML *SEALED* Document                   1-1 (Court only)    Filed 12/14/15      Page 18       of
                                                     40




           CHARACTERISTICS COMMON TO INDIVIDUALS WHO ACCESS
        WITH INTENT TO VIEW AND/OR PRODUCE. RECEIVE. DISTRIBUTE. OR
                        POSSESS CHILD PORNOGRAPHY

           19.    Based upon my knowledge, experience, and training in child pornography

   investigations, and the training and experience of other law enforcement officers with whom I

   have had discussions, I know that there are certain characteristics common to individuals

   involved in such crimes:

                   a.     Those who distribute, transport, receive, possess child pornography, and

   access with intent to view, or who attempt to commit these crimes may receive sexual

   gratification, stimulation, and satisfaction from contact with children; or from fantasies they may

   have viewing children engaged in sexual activity or in sexually suggestive poses, such as in

   person, in photographs, or other visual media; or from literature describing such activity.

                  b.      Those who distribute, transport, receive, possess child pornography, and

   access with intent to view, or who attempt to commit these crimes may collect sexually explicit

   or suggestive materials, in a variety of media, including photographs, magazines, motion

   pictures, videotapes, books, slides and/or drawings or other visual media. Such individuals

   oftentimes use these materials for their own sexual arousal and gratification. Further, they may

   use these materials to lower the inhibitions of children they are attempting to seduce, to arouse

   the selected child partner, or to demonstrate the desired sexual acts.

                  c.      Those who distribute, transport, receive, possess child pornography, and

   access with intent to view, or who attempt to commit these crimes often possess and maintain

   their "hard copies" of child pornographic material, that is, their pictures, films, video tapes,

   magazines, negatives, photographs, correspondence, mailing lists, books, tape recordings, etc., in

   the privacy and security of their home or some other secure location. These individuals typically




   AFFIDAVIT                                                                                          Page 17
         Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 19 of 49
Case 1:15-mj-00627-ML *SEALED* Document 1-1 (Court                    only)    Filed 12/14/15       Page 19    of
                                                      40




   retain pictures, films, photographs, negatives, magazines, correspondence, books, tape

   recordings, mailing lists, child erotica, and videotapes for many years.

                   d.      Likewise, those who distribute, transport, receive, possess child

    pornography, and access with intent to view, or who attempt to commit these crimes often

    maintain their collections that are in a digital or electronic format in a safe, secure and private

    environment, such as a computer and surrounding area. These collections are often maintained

    for several years and are kept close by, usually at the individual's residence, to enable the

    collector to view the collection, which is valued highly.

                    e.     Those who distribute, transport, receive, possess child pornography, and

    access with intent to view, or who attempt to commit these crimes also may correspond with

    and/or meet others to share information and materials; rarely destroy correspondence from other

    child pornography distributors/collectors; conceal such correspondence as they do their sexually

    explicit material; and often maintain lists of names, addresses, and telephone numbers of

    individuals with whom they have been in contact and who share the same interests in child

    pornography.

                    f.     Those who distribute, transport, receive, possess child pornography, and

    access with intent to view, or who attempt to commit these crimes prefer not to be without their

    child pornography for any prolonged time period. This behavior has been documented by law

    enforcement officers involved in the investigation of child pornography throughout the world.

            20.     Based on the following, I believe that a user of the Internet account at the Subject

    Premises likely displays characteristics common to individuals who access with intent to view

    and/or possess, receive, or distribute child pornography. For example, the target of investigation;

                    a.     Became a user of "Website A", whose primary purpose was to advertise
                           and distribute child pornography;



    MPrnAvrr                                                                                         page 1*
        Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 20 of 49
Case 1:15-mj-00627-ML *SEALED* Document                 1-1 (Court on'y)   FUed 12/14/15       Page 20    of
                                                   40




                  b.      Accessed "Website A" message threads containing child pornography
                          and/or child exploitation material and a posting on this website.


               SPECIFICS OF SEARCH AND SEIZURE OF COMPUTER SYSTEMS

          21.     Searches and seizures of evidence from computers commonly require

   agents/officers to download or copy infonnation from the computers and their components, or

   seize most or all computer items (computer hardware, computer software, and computer related

   documentation) to be processed later by a qualified computer expert in a laboratory or other

   controlled environment. This is almost always true because of the following two reasons:

                  a.      Computer storage devices (like hard disks, thumb drives, portable hard

   drives, memory cards, diskettes, tapes, laser disks, and others) can store the equivalent of

   thousands of pages of information. Especially when the user wants to conceal criminal evidence,

   he or she often stores it in random order with deceptive file names. This requires searching

   authorities to examine all the stored data that is available in order to detennine whether it is

   included in the warrant that authorizes the search. This sorting process can take days or weeks,

   depending on the volume of data stored, and is generally difficult to accomplish on-site.

                  b.     Searching computer systems for criminal evidence is a highly technical.

   process requiring expert skill and a properly controlled environment. The vast array of computer

   hardware and software available requires even computer experts to specialize in some systems

   and applications, so it is difficult to know before a search which expert should analyze the

   system and its data. The search of a computer system is an exacting scientific procedure that is

   designed to protect the integrity of the evidence and to recover even hidden, erased, compressed,

   password-protected, or encrypted files. Since computer evidence is extremely vulnerable to

   tampering or destruction (which may be caused by malicious code or normal activities of an



   AFFIDAVIT                                                                                    Page 19
         Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 21 of 49
Case 1:15-mj-00627-ML *SEALED* Document 14                          (Court only)       Filed 12/14/15        Page 21     of
                                                           40




   operating system), the controlled environment of a laboratory is essential to its complete and

   accurate analysis.

            22.      In order to fully retrieve data from a computer system, the analyst needs all

   magnetic storage devices as well as the central processing unit ("CPU"). in cases involving child

   pornography where the evidence consists partly of graphics files, the monitor(s) may be essential

   for a thorough and efficient search due to software and hardware configuration issues. In

   addition, the analyst needs all the system software (operating systems or interfaces, and hardware

   drivers) and any applications software which may have been used to create the data (whether

   stored on hard drives or on external media).

            23.      Furthermore, because there is probable cause to believe that the computer(s) and

   its/their storage devices are all instrumentalities of crimes, they should all be seized as such.



               BACKGROUND OF TUE INVESTIGATION AND PROBABLE CAUSE

            24.     A user of the Internet account at the Subject Premises has been linked to an online

   community of individuals who regularly send and receive child pornography via a website that

   operated on an anonymous online network.                The website is described below and referred to

   herein as "Website A.". There is probable cause to believe that a user of the Internet account at

   the Subject Premises knowingly access with intent to view child pornography on "Wóbsite A."

                                                    The Network2

            25.      "Website A" operated on a network ("the Network") available to Internet users


   2T    actual name of the Network is known to law enforcement. The network remains active and disclosure of the
   name of the network would potentially alert its members to the ftct that law enforcement action is being taken
   against the network, potentially provoking members to notify other members of law enforcement action, flee, and/or
   destroy evidence. Accordingly, for purposes of the confidentiality and integrity of the ongoing investigation
   involved in this matter, specific names and other identifying factors have been replaced with generic terms and the
   network will be identified as "the Network."



   AFFIOAVIT                                                                                                   Page 20
         Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 22 of 49
Case 1:15-mj-00627-ML *SEALED* Document                         1-1 (Court only)       Filed 12/14/15        Page 22     of
                                                           40




   who are aware of its existence. The Network is designed specifically to facilitate anonymous

   communication over the Internet. In order to access the Network, a user must install computer

   software that is publicly available, either by downloading software to the user's existing web

   browser, downloading free software available from the Network's administrators, or

   downloading a publicly-available third-party          application.3   Using the Network prevents someone

   attempting to monitor an Internet connection from learning what sites a user visits and prevents

   the sites the user visits from learning the user's physical location. Because of the way the

   Network routes communication through other computers, traditional IF identification techniques

   are not viable.

            26.      Websites that are accessible only to users within the Network can be set up within

   the Network and "Website A" was one such website. Accordingly, "Website A" could not

   generally be accessed through the traditional            Internet.4    Only a user who had installed the

   appropriate software on the user's computer could access "Website A." Even after connecting to

   the Network, however, a user had to know the exact web address of "Website A" in order to

   access it.     Websites on the Network are not indexed in the same way as websites on the

   traditional Internet. Accordingly, unlike on the traditional Internet, a user could not simply

   perform a (Joogle search for the name of "Website A," obtain the web address for "Website A,"

   and click on a link to navigate to "Website A." Rather, a user had to have obtained the web

   address for "Website A" directly from another source, such as other users of "Website A," or

   from online postings describing both the sort of content available on "Website A" and its


     Users may also access the Network through so-called "gateways" on the open Internet, however, use of those
   gateways does not provide users with the full anonymizing benefits of the Network.
   ' Due to a misconfiguration, prior to February 20, 2015, Website A was occasionally accessible through the
   traditional Internet. In order to access Website A in that manner, however, a user would have had to know the exact
   IP address of the computer server that hosted Website A, which information was not publicly available. As of on or
   about February 20,2015, Website A was no longer accessible through the traditional Internet.


   AffIDAVIT                                                                                                   Page 21
            Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 23 of 49
Case 1:15-mj-00627-ML *SEALED* Document                    1-1 (Court only)    Filed 12/14/15    Page 23     of
                                                      40




   location. Accessing "Website A" therefore required numerous affirmative steps by the user,

   making it extremely unlikely that any user could have simply stumbled upon "Website A"

   without first understanding its content and knowing that its primary purpose was to advertise and

   distribute child pornography.

              27.     The Network's software protects users' privacy online by bouncing their

   communications around a distributed network of relay computers run by volunteers all around

   the world, thereby masking the user's actual IP address which could otherwise be used to

   identify a user.

              28.     The Network also makes it possible for users to hide their locations while offering

    various kinds of services, such as web publishing, forum/website hosting, or an instant

    messaging server. Within the Network itself, entire websites can be set up which operate the

    same as regular public websites with one critical exception - the IF address for the web server is

   hidden and instead is replaced with a Network-based web address. A user can only reach such

    Sites   if the user is using the Network client and operating in the Network. Because neither a user
    nor law enforcement can identify the actual IP address of the web server, it is not possible to

    determine through public lookups where the computer that hosts the website is located.

   Accordingly, it is not possible to obtain data detailing the activities of the users from the website

    server through public lookups.

                                  Description of "Website A" and its Content

              29.     "Website A" was a child pornography bulletin board and website dedicated. to the

    advertisement and distribution of child pornography and the discussion of matters pertinent to

    the sexual abuse of children, including the safety and security of individuals who seek to

    sexually exploit children online. On or about February 20, 2015, the computer server hosting




    AFFIDAvIT                                                                                      Page 22
        Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 24 of 49
Case 1:15-mj-00627-ML *SEALED*           Document 1-1 (Court      only)   Filed 12/14/15     Page 24     of
                                                  40




   "Website A" was seized from a web-hosting fcility in Lenoir, North Carolina. The website

   operated in Newington, Virginia, from February 20, 2015, until March 4, 2015, at which time

   "Website A" ceased to operate.       Between February 20, 2015, and March 4, 2015, law

   enforcement agents acting pursuant to an order of the United States District Court for the Eastern

   D1strict of Virginia monitored electronic communications of users      of "Website A." Before,

   during, and after its seizure by law enforcement, law enforcement agents viewed, examined and

   documented the contents of "Website A," which are described below.

          30.     According to statistics posted on the site, "Website A" contained a total of

    117,773 posts, 10,622 total topics, and 214,898 total members as of March 4, 2015. The website

   appeared to have been operating since approximately August 2014, which is when the first post

   was made on the message board. On the main page of the site, located to either side of the site

   name were two images depicting partially clothed prepubescent girls with their legs spread apart,

   along with the text underneath stating, "No cross-board reposts, .7z preferred, encrypt filenames,

   include preview, Peace out." Based on my training and experience, I know that: "no cross-board

   reposts" refers to a prohibition against material that is posted on other websites from being "re-

   posted" to "Website A;" and ".7z" refers to a preferred method of compressing large files or sets

   of files for distribution. Two data-entry fields with a corresponding "Login" button were located

   to the right of the site name.    Located below the aforementioned items was the message,

   "Warning! Only registered members are allowed to access the section. Please login below or

    'register an account' [(a hyperlink to the registration page)] with "[Website A]." Below this

   message was the "Login" section, consisting of four data-entry fields with the corresponding

   text, "Usemame, Password, Minutes to stay logged in, and Always stay logged in."

          31.     Upon accessing the "register an account" hyperlink, there was a message that




   AFFIDAVIT                                                                                   P*ge 23
        Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 25 of 49
Case 1:15-mj-00627-ML *SEALED* Document                   1-1 (Court only)   Filed 12/14/15     Page 25    of
                                                     40




    informed users that the forum required new users to eater an email address that looks to be valid.

   However, the message instructed members not to enter a real email address. The message

    fi.irther stated that once a user registered (by selecting a user name and password), the user would

   be able to fill out a detailed profile. The message went on to warn the user    "[for your security
   you should not post information here that can be used to identify you." The message further

   detailed rules for the forum and provided other recommendations on how to hide the user's

   identity for the user's own security.

            32.     After accepting the above terms, registration to the message board then required a

   user to enter a usemame, password, and e-mail account; although a valid e-mail account was not

   required as described above.

            33.     After successfully registering and logging into the site, the user could access any

   number of sections, forums, and sub-forums. Some of the sections, forums, and sub-forums

   available to users included: (a) How to; (b) General Discussion; (c) [Website Al information and

   rules; and (d) Security & Technology discussion. Additional sections, forums, and sub-forums

   included (a) Jailbait   - Boy;           - Girl; (c) Preteen - Boy; (d) Preteen - Girl; (e) Pre-teen
                                    (b) Jailbait

   Videos      Girl HC; (t) Pre-teen Videos - Boys HC; (g) Toddlers; and (h) Kinky Fetish - Scat.

   Based on my training and experience, I know that "jailbait" refers to underage but post-

   pubescent minors; the abbreviation "HC" means hardcore (i.e., depictions of penetrative sexually

   explicit conduct); and "scat" refers to the use of feces in various sexual acts, watching someone

   defecating, or simply seeing the feces. An additional section and forum was also listed in which

   members could exchange usemames on a Network-based instant messaging service that I know,

   based upon my training and experience, to be commonly used by subjects engaged in the online

   sexual exploitation of children.




   AFFIDAVIT                                                                                     Page 24
         Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 26 of 49
Case 1:15-mj-00627-ML *SEALED* Document 1-1                    (Court on'y)   FHed 12/14/15     Page 26     of
                                                       40




              34.     A review of the various topics within the above forums revealed each topic

   contained a title, the author, the number of replies, the number of views, and the last post. The

   "last post" section of a particular topic included the date and time of the most recent posting to

   that thread as well as the author. Upon accessing a topic, the original post appeared at the top of

   the page, with any corresponding replies to the original post included in the post thread below it.

   Typical posts appeared to contain text, images, thumbnail-sized previews of images, compressed

    files (such as Roshal Archive files, commonly referred to as ".rar" files, which are used to store

   and distribute multiple files within a single file), links to external sites, or replies to previous

    posts.

              35.     A review of the various topics within the "[Website A] information and rules,"

    "How to," "General Discussion," and "Security & Technology discussion" forums revealed that

    the majority contained general information in regards to the site, instructions and rules for how to

    post, and welcome messages between users.

              36.     A review of topics within the remaining forums revealed the majority contained

    discussions about, and numerous images that appeared to depict, child pornography and child

    erotica depicting prepubescent girls, boys, and toddlers. Examples of these are as follows:

                      a.       On February 3, 2015, a user posted a topic entitled "Buratino-06" in the

    forum "Pre-teen           Videos - Girls HC" that contained numerous images depicting child

    pornography of a prepubescent or early pubescent girl. One of these images depicted the girl

    being    orally penetrated by the penis of a naked male;

                      b.       On January 30, 2015, a user posted a topic entitled "Sammy" in the forum

    "Pre-teen       Photos   - Girls" that contained hundreds of images depicting child pornography of a
    prepubescent girl. One of these images depicted the female being orally penetrated by the penis




    AFHDAV!T                                                                                      Page 25
           Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 27 of 49
Case 1:15-mj-00627-ML *SEALED* Document                  1-1 (Court only)    Filed 12/14/15    Page 27    of
                                                    40




   of a male; and

                    c.     On September 16, 2014, a       user posted   a topic entitled "9yo Niece -

   Horse.mpg" in the "Pre-teen Videos - Girls HC" forum that contained four images depicting

   child pornography of a prepubescent girl and a hyperlink to an external website that contained a

   video file depicting what appeared to be the same prepubescent girl. Among other things, the

   video depicted the prepubescent female, who was naked from the waist down with her vagina

   and anus exposed, lying or sitting on top of a naked adult male, whose penis was penetrating her

   anus.

            37.     A list of members, which was accessible after registering for an account, revealed

   that approximately 100 users made at least 100 posts to one or more of the forums.

   Approximately 31      of these users made at least 300 posts. In total, "Website A" contained
   thousands of postings and messages containing child pornography images. Those images

   included depictions of nude prepubescent minors lasciviously exposing their genitals or engaged

   in sexually explicit conduct with adults or other children.

            38.     "Website A" also included a feature referred to as "[Website A] Image Hosting."

   This feature of "Website A" allowed users of "Website A" to upload links to images of child

   pornography that are accessible to all registered users of "Website A." On February 12, 2015, an

   FBI Agent accessed a post on "Website A" titled "Giselita" which was created by a particular

   "Website A" user. The post contained links to images stored on "[Website A] Image Hosting."

   The images depicted a prepubescent girl in various states of undress. Some images were focused

   on the nude genitals of a prepubescent girl. Some images depicted an adult male's penis partially

   penetrating the vagina of a prepubescent girl.

            39.     Text sections of "Website A" provided forums for discussion of methods and




   AFFIDAVIT                                                                                    Page 26
        Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 28 of 49
Case 1:15-mj-00627-ML *SEALED* Document                  1-1 (Court on'y)      Filed 12/14/15    Page 28    of
                                                    40




   tactics to use to perpetrate child sexual abuse. For example, on January 8, 2015, a user posted a

   topic entitled "should i proceed?" in the forum "Stories - Non-Fiction" that contained a detailed

   accounting of an alleged encounter between the user and a 5 year old girl. The user wrote "...it

   felt amazing feeling her hand touch my dick even if it was through blankets and my pajama

   bottoms..." The user ended his post with the question, "should       I   try to proceed?" and further

   stated that the girl "seemed really interested and was smiling a lot when she felt my cock." A

   different user replied to the post and stated, "...let her see the bulge or even let her feel you

   up...you don't know how she might react, at this stage it has to be very playful..."

                       Court Authorized Use of Network Investigative Technique

          40.     Websites generally have Internet Protocol ("IF') address logs that can be used to

   locate and identif' the site's users. In such cases, after the seizure of a website whose users were

   engaging in unlawful activity, law enforcement could review those logs in order to determine

   the IP addresses used by users of "Website A" to access the site. A publicly available lookup

   could then be performed to determine what Internet Service Provider ("ISP") owned the target IP

   address. A subpoena could then be sent to that ISP to detennine the user to which the IP address

   was assigned at a given date and time.

          4!.     However, because of the Network software        utilized   by "Website A," any such

   logs of user activity would contain only the IP addresses of the last computer through which the

   communications of "Website A" users were routed before the communications reached their

   destinations. The last computer is not the actual user who sent the communication or request for

   information, and it is not possible to trace such communications back through the Network to

   that actual user. Such IP address logs therefore could not be used to locate and identii' users of

   "Website A."




   AFFIDAVIT                                                                                      Page 27
          Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 29 of 49
Case 1:15-mj-00627-ML *SEALED* Document 1-1 (Court                only)   Filed 12/14/15     Page 29    of
                                      40




           42.    Accordingly, on February 20, 2015, the same date "Website A" was seized, the

   United States District Court for the Eastern District of Virginia authorized a search warrant to

   allow law enforcement agents to deploy a Network Investigative Technique ("NIT") on "Website

   A" in an attempt to identif' the actual IP addresses and other identifying information of

   computers used to access "Website A." Pursuant to that authorization, between February 20,

   2015, and approximately March 4, 2015, each time any user or administrator logged into

   "Website A" by entering a username and password, the FBI was authorized to deploy the NIT

   which would send one or more communications to the user's computer. Those communications

   were   desiied to cause the receiving computer to deliver to a computer known to or controlled
   by the government data that would help identify the computer, its location, other information

   about the computer, and the user of the computer accessing "Website A." That data included:

   the computer's actual IP address, and the date and time that the NIT determined what that I?

   address was; a unique identifier generated by the NIT (e.g., a series of numbers, letters, and/or

   special characters) to distinguish the data from that of other computers; the type of operating

   system running on the computer, including type (e.g., Windows), version (e.g., Windows 7), and

   architecture (e.g., x 86); information about whether the NIT had already been delivered to the

   computer; the computer's Host Name; the computer's active operating system username; and the

   computer's MAC address.

                                    "marleyboy" ON "Website A"

           43.    According to data obtained from logs on "Website A," monitoring by law

   enforcement and the deployment of a NIT, a user with the user name "marleyboy" engaged in

   the following activity on "Website A."

           44.    The profile page of user "marleyboy" indicated this user originally registered an




   AFFIDAVIT                                                                                  Page 28
        Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 30 of 49
Case 1:15-mj-00627-ML *SEALED* Document                       1-1 (Court only)       Filed 12/14/15          Page 30    of
                                                         40




   account on "Website A" on February 23, 2015. Profile information on "Website A" may include

   contact information and other information that is supplied by the user.                      It also contains

   infonnation about that user's participation on the site, including statistical information about the

   user's posts to the site and a categorization of those posts. According to the user "marleyboy"

   profile, this user was a Newbie5 Member of "Website A." Further, according to the Statistics

   section of this user's profile, the user "marleyboy" had been actively logged into the website for

   a total of approximately 14 hours 5 minutes between the dates of February 23, 2015, and March

   04,2015.

                    IP Address and Identification of User "marleyboy" on "Website A"

           45.      According to data obtained from logs on "Website A," monitoring by law

   enforcement, and the deployment of a NIT, on March 02, 2015 at 05:58 UTC, the user

   "marleyboy" engaged in the following activity on "Website A" from IP address 173.174.40.45,

   utilizing MAC Address: 74E50BC8D86C, Host Name: "Computer," Log-On ID: "Owner."

   During the session described below, this user browsed "Website A" after logging into "Website

   A" with a usemame and a password.

           46.      On March 02, 2015, the user "marleyboy" with IP address 173.174.40.45

   accessed the post titled, "13 Year Old Paraguayan Strips Bare." Among other things, this post

   contained a link to a video purported to be of a juvenile girl removing her clothing.

           47.      During the following additional sessions, the user "marleyboy" also browsed

   "Website A" after logging into "Website A" with a usemarne and password.                         During these

   sessions, the user's IP address information was not collected.

           48.      On March 4, 2015, the user "marleyboy" accessed the              post   "Valya thread." with

   the Thread ID 1514 which contained a link to an image that depicted an adult male inserting his

   'The title of a member was assigned based upon the total number of posts made by the particular member.

   AFFIDAVIT                                                                                                  Pagt 29
        Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 31 of 49
Case 1:15-mj-00627-ML *SEALED* Document 1-1 (Court                only)   Filed 12/14/15     Page 31    of
                                                    40




   penis into the anus of a prepubescent girl depicted the minor engaging in genital-genital sexual

   intercourse and constituted child pornography.

          49.    On March 03, 2015, the user "marleyboy" accessed a post "[OFFER] Taking

   'Giries [sic] cams' requests" with Thread ID 18375, containing a link to an image that depicted a

   phallic object being inserted into the vagina of a prepubescent girl, which depicted the minor

   engaging in genital-genital sexual intercourse and constituted child pornography.

          50.    Using publicly available websites, FBI Special Agents were able to determine that

   IP address 173.174.40.45 was assigned to Time Warner Cable, an Internet service provider

   ("ISP"),

          51.    In March 2015, an administrative subpoena/summons was served to Time Warner

   Cable requesting information related to the subscriber to IF address 173.174.40.45 on March 2,

   2015 at 05:58 UTC. According to the information received from Time Warner Cable the

   subscriber to the above IF address during the relevant time period w                      at the

   Subject Premises. In October 2015, in response to another administrative subpoena/summons,

   Time Warner Cable confirmed that internet service was still being provided to the Subject

   Premises and the subscriber w




   AFFIDAVIT                                                                                  Page 30
         Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 32 of 49
Case 1:15-mj-00627-ML *SEALED* Document                1-1 (Court only)   Filed 12/14/15    Page 32     of
                                                  40




                                          CONCLUSION

           55.   Based on the aforementioned facts, there is probable cause to believe that one or

   more violations of 18 U.S.C. § 2252A have been committed and that evidence, fruits, and

   instrumentalities of said offenses, and contraband, namely, child pornography, may be found at

   the Subject Premises, which evidence is more specifically set forth in Attachment B to this

   affidavit.

           56.   Accordingly, I respectfully request that a search warrant be issued for the Subject




   AFFTDAVrF                                                                                  Page 31
         Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 33 of 49
Case 1:15-mj-00627-ML *SEALED* Document 1-1 (Court                    only)    Filed 12/14/15     Page 33     of
                                                      40




   Premises, more particularly set forth in Attachment A, authorizing the search and seizure of the

   items listed in Attachment B.

           57.     Since this investigation is continuing, disclosure of the search warrant, this

   affidavit, and/or this application and the attachments thereto may jeopardize the ongoing

   criminal investigation. Accordingly, I request that the Court issue an order that the search

   warrants, this affidavit, the application for search warrants, and all attachments thereto be filed

   under seal until further order of this court.


   FURTHER AFFIANT SAYETH NAUGHT.

           I declare under penalty   of perjury that the foregoing is true and correct to the best of my

   knowledge and belief.                                                        ,7-7




                                                           JAM__ ROSBEHRENS
                                                           Task Force Officer
                                                           Federal Bureau of Investigation
                                                           Austin, Texas



           Subscribed and sworn to before me at Austin, Texas, on this
                                                                                         j471y of
   December, 2015




                                                           IJJJU!1U                          TE JUDGE




    AFFIDAVIT                                                                                       PaZe 32
        Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 34 of 49
Case 1:15-mj-00627-ML *SEALED* Document                 1-1 (Court only)   Filed 12/14/15       Page 34      of
                                                   40




                                         ATTACHMENT A

                      DESCRIPTION OF PROPERTY TO BE SEARCHED


          The premises known as at 414A W. Dittmar Road, Austin, Texas         78745,   also referred to

   as Unit A of 414 W. Dittmar Road, is more particularly described as two-family, two-stoiy

   duplex comprised of tan and brown brick on the lower level with tan haidie-siding on the upper

   level. The duplex faces south and has a driveway leading from the street (West Dittmar Road) to

   the two garage doors located in the middle. The front doors are located on the far left (west) and

   far right (east) of the duplex with a sidewalk leading up to each door from the driveway. Unit

   "A" is located to the left (west) side of the duplex with the letter "A" located above the front

   door. Unit "A" faces south. The duplex premises is surrounded by a fence with brown wooden

   posts and top railing.   The warrant also extends to all buildings, structures, vehicles, and

   appurtenances on the curtilage of that part of the duplex premises associated with Unit A,

   including any vehicles parked inside and in front of the garage associated with Unit A. The

   following are recent photographs of the premises:




                                                                           -




   ATtACHMENT A                                                                                   Pagi   1
        Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 35 of 49
Case 1:15-mj-00627-ML *SEALED* Document 1-1 (Court   only)   Filed 12/14/15   Page 35    of
                                       40




                                            4




    ATFACHMENTA                                                                 Page 2
        Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 36 of 49
Case 1:15-mj-00627-ML *SEALED* Document                    1-1 (Court only)   Filed 12/14/15   Page 36      of
                                                      40




                                             ATTACHMENT B

                         LIST OF ITEMS TO BE SEIZED AND SEARCHED


           1.       in any format and medium, all originals, computer files, copies, and negatives of

   child pornography as defined in 18 U.S.C. § 2256(8); any visual depiction of a minor engaged in

   sexually explicit conduct as defined in 18 U.S.C. § 2256(2); and child erotica.

          2.        Any and all notes, documents, records, or correspondence, in any format and

   medium (including, but not limited to, envelopes, letters, papers, e-mail messages, chat logs and

   electronic messages, and handwritten notes) pertaining to the possession, receipt, or distribution

   of child pornography as defined in         18 U.S.C. §    226(8), or to the possession, receipt, or

   distribution of a visual depiction of a minor engaged in sexually explicit conduct as defined in 18

   U.S.C. § 225 6(2), and to the identification of individuals involved in such activities.

           3.       Any and all notes, documents, records, or correspondence, in any format or

   medium (including, but not limited to, envelopes, letters, papers, e-mail messages, chat logs and

   electronic messages, and handwritten notes), identif4ng persons transmitting, through interstate

   or foreign commerce by any means, including, but not limited to, by the United States Mail or by

   computer, any child pornography as defined in 18 U.S.C. § 225 6(8) or any visual depiction of a

   minor engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256(2).

           4.       Any and all records, documents, invoices and materials that concern any accounts

   with any Internet Service Provider and any Telecommunications Service Provider.

           5.       Any and all visual depictions of minors.

           6.       Any and all diaries, notebooks, notes, and any other records, including address

   books, names, and     lists   of names and addresses, pertaining to minors visually depicted while

   engaged in sexually explicit conduct, as defined in Title 18, United States Code, Section



   ATI'ACIIMENT B                                                                                Page   1
        Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 37 of 49
Case 1:15-mj-00627-ML *SEALED* Document                  1-1 (Court only)   Filed 12/14/15     Page 37    of
                                                    40




   2256(2); or reflecting personal contact and any other activities with such minors.

          7.      Any and all address books, mailing lists, supplier lists, mailing address labels, and

   any and all documents and records, in any format or medium (including, but not limited to,

   envelopes, letters, papers, e-mail messages, chat logs and electronic messages, and other digital

   data files), pertaining to the preparation, purchase, and acquisition of names or lists of names to

   be used in connection with the purchase, sale, trade, or transmission, through interstate or foreign

   commerce by any means, including by the United States Mail or by computer, of any child

   pornography as defined in 18 U.S.C. § 2256(8) or any visual depiction of a minor engaged in

   sexually explicit conduct, as defined in 18 U.S.C. § 2256(2).

           8.     Any and all records, documents, invoices and materials, in any format or medium

   (including, but not limited to, envelopes, letters, papers, e-mail messages, chat logs and

   electronic messages, and other digital data files) that concern online storage or other remote

   computer storage, including, but not limited to, software used to access such online storage or

   remote computer storage, user logs or archived data that show connection to such online storage

   or remote computer storage, and user logins and passwords for such online storage or remote

   computer storage.

           9.     Any and all address books, names, and lists of names and addresses of minors

   visually depicted while engaged in sexually explicit conduct, as defined in Title 18, United States

   Code, Section 2256(2).

           10.    Any and all diaries, notebooks, notes, and any other records reflecting personal

   contact, or any other activities with, minors.

           11.    Any and all computer hardware, meaning any and all computer equipment.

   Computer hardware includes all equipment which can receive, capture, collect, analyze, create,

   display, convert, store, conceal, or transmit electronic, magnetic, or similar computer impulses or


   AUACRMENT B                                                                                    hge 2
        Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 38 of 49
Case 1:15-mj-00627-ML *SEALED* Document                  1-1 (Court only)   Filed 12/14/15     Page 38    of
                                                    40




   data. Hardware includes any data-processing devices (including but not limited to central

   processing units; internal and peripheral storage devices such as fixed disks, external hard drives,

   floppy disk drives and diskettes, and other memory storage devices); peripheral input/output

   devices (including but not limited to keyboards, printer, video display monitors, scanner, and

   related communications devices such as cables and connections), as well as any devices,

   mechanisms, or parts that can be used to restrict access to computer hardware (including but not

   limited to physical keys and locks).

           12.     Any and all computer software, meaning any and all data, information,

   instructions, programs, or program codes, stored in the form of electronic, magnetic, optical, or

   other media, which is capable of being interpreted by a computer or its related components.

   Computer software includes data, data fragments, or control characters integral to the operation

   of computer software, such as operating systems software, applications software, utility

   programs, compilers, interpreters, communications software, and other programming used or

   intended to be used to communicate with computer components.

           13.     Any and all items which are used, or could be used, to store digital data,

   including, but not limited to, zip disks, floppy diskettes, compact disks, DVDs, music players,

   USB storage devices, Firewire storage devices, computer hard disk drives, optical storage

   devices, and flash memory devices.

           14.     Any and all computer-related documentation consisting of written, recorded,

   printed, or electronically stored material which explains or illustrates how to configure or use

   computer hardware, software, or other related items.

           15.     Data security devices, meaning any devices, programs, or data - whether

   themselves in the nature of hardware or software - that can be used or are designed to be used to

   restrict access to, or to facilitate concealment of, any computer hardware, computer software,


   ATTACHMENT 13                                                                                  Fag 3
         Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 39 of 49
Case 1:15-mj-00627-ML *SEALED* Document                    1-1 (Court only)   Filed 12/14/15   Page 39   of
                                                      40




   computer-related documentation, or electronic data records. Such items include, but are not

   limited to, user names and passwords; data security hardware (such as encryption devices, chips,

   and circuit boards); data security software or infonnation (such as test keys and encryption

   codes); and similar information that is required to access computer programs or data or to

   otherwise render programs or data into usable form.

           16.     Any and all mobile communication devices (hereinafter referred to as the "Subject

   Devices") and all accessories, devices, and other things associated with the Subject Devices,

   including, but not limited to:

                   a,      Any and all mobile storage devices intended to be used with the Subject

   Devices, including memory cards, memory sticks or other media upon which data can be stored.

                   b.      Any and all power cables, software, instruction books, connection cables,

   synchronization cables, or any other connection devices used to provide power, connectivity to

   another device or computer, synchronization, computer usage, or instructions for use of the

   Subject Devices.

                   c.      Any and all other accessories associated with the Subject Devices, or in

   such proximity to the Subject Device (including on the person from whom the Subject Devices

   may be seized) as to infer their pending, continual, or intended usage with the Subject Devices.

                   d.     Any and all items, cards, devices, and other things which are connected to

   or inserted into the Subject Devices at time it is seized.

                   e.     Any and all documentation consisting of written, recorded, printed, or

   electronically stored material which explains or illustrates how to configure or use the Subject

   Devices, software, or any accessories.

                  f.      Any and all data security devices, meaning any devices, programs, or data

   - whether themselves in the nature   of hardware or software - that can be used or are designed to

  ATTACH1ENT B                                                                                  Page 4
        Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 40 of 49
Case 1:15-mj-00627-ML *SEALED* Document 1-1               (Court only)     Filed 12/14/15    Page 40      of
                                                   40




   be used to restrict access to, or to facilitate concealment of, the Subject Devices, or any

   associated computer hardware, computer software, computer-related documentation, or

   electronic data. Such items include, but are not limited to, user names and passwords; data

   security hardware (such as encryption devices, chips, and circuit boards); data security software

   or information (such as test keys and encryption codes); and similar information that is required

   to access computer programs or data or to otherwise render programs or data into usable fonm

              17.   Any and all photographic and other image-producing devices, including, but not

   limited to, digital cameras, film cameras, Polaroid cameras, video cameras, web-cameras, and

   other devices used to produce an image or visual depiction of another individual; and any film,

   videotape, or other medium used to produce or store visual images.

              18.   Any document, record, or item that may be evidence of the location of any

   occupant of4l4A W. Ditimar Road, Austin, Texas 78745, for the period February      1, 2015,   to the

   present.

              19.   Any document, item, or record that may bear a relationship to the usemarne

   "marleyboy."

          20.       Any document, item, or record pertaining to "Website A" or any member or user

   of "Website A," including any correspondence, e-mails, electronic messages, and records

   pertaining to "Website A," or the identity of any member/user of "Website A."

          21.       All documents and records evidencing ownership or any other interest in: any

   residence, dwelling, business, or storage location; and any of the aforementioned items, internet

   service accounts or locations.




   ATFACHMENT B                                                                                  PageS
          Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 41 of 49
  Case 1:15-mj-00627-ML *SEALED* Document 1 (Court on'y) FUed 12/14/15 Page                                                        1 of 9


AO 93 (Rev, 12/09) Search and Seizure Wanant



                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                           Western District of Texas

                   In the Matter of the Search of
               (Briefiv describe the property to be searched
                or identjfy the person by name and address)                    Case No.      f      M
      414A W. Ditimar Road, Austin, Texas 78745,
       and all buildings, structures, vehicles, and
         appurtenances on the curtilage thereof

                                                           riij.Dw4IJt1               47i
To:       Any authorized law enforcement officer

          An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the         Western            District of
(ident05' the person or describe the property to be searched and give its location)
                                                                                                      Texas

414A W. Dittmar Road, Austin, Texas 78745, and all buildings, structures, vehicles, and appurtenances on the
                                                                                                                                            -
curtilage thereof, which is more specifically described in Attachment A.

          The person or property to be searched, described above, is believed to conceal (identVy the person or describe the
property to be seized):
                          See Attachment       B.



          I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person              or
property.

          YOU ARE COMMANDED to execute this warrant on or before                                      /2 ZZ Zt/
                                                                                                         (not to exceed 14 days)
          in the daytime 6:00 a.m. to 10 p.m.                  0   at any time in the day or night as I find reasonable cause has been
                                                                   established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge

                                  (name)

      0   1   find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box)         0 for             days (not to exceed 30).                  1/



                                                                      .
                                                       0 until, the facts justi1'ing, the later
Date and time issued:              /2/42O/                     1
                                                                                                                 States Magistrate Judge
City and state:       Austin, Texas
                                                                                                    inted name and title
               Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 42 of 49
 Case 1:15-mj-00627-ML *SEALED* Document 1 (Court                               onDy)    Fed       12/14/15      Page 2   of   9


AO 93   (ev. 12/09) Search and Seizure Warrant (Page 2)


                                                               Return

Case No.:                              Date and time warrant executed:       Copy ofwarrant and inventory left with:


Inventory made in the presence of:

Inventory ofthe property taken and name ofany person(s) seized:




                                                             Certification


       1 declare under penalty ofperjury that this inventory is correct and was returned along with the original
warrant to the designatedjudge.



Date:
                                                                                  Executing officers signature




                                                                                     Printed   name and title
       Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 43 of 49
Case 1:15-mj-00627-ML *SEALED*           Document 1 (Court       only)       Filed 12/14/15     Page 3        of   9




                                          ATTACHMENT A

                       DESCRIPTION OF PROPERTY TO BE SEARCHED


           The premises known as at 41 4A W. Dittmar Road, Austin, Texas 78745, also referred to

    as Unit A of 414 W. Dittmar Road, is more particularly described as two-family, two-story

    duplex comprised of tan and brown brick on the lower level with tan hardie-siding on the upper

    level. The duplex faces south and has a driveway leading from the street (West Dittmar Road) to

    the two garage doors located in the middle. The front doors are located on the far left (west) and

    far right (east) of the duplex with a sidewalk leading up to each door from the driveway. Unit

    "A" is located to the left (west) side of the duplex with the letter "A" located above the front

    door. Unit "A" faces south. The duplex premises is surrounded by a fence with brown. wooden

    posts and top railing.   The warrant also extends to all buildings, structures, vehicles, and

    appurtenances on the curtilage of that part of the duplex premises asociated with Unit A,

    including any vehicles parked inside and in front of the garage associated with Unit A. The

    following are recent photographs of the premises:




                                                                                      yS

                                                                                                  4:




                                                4   S
                                                                                           S.




                                                                         S,S.,   SS




                                                        .5   1                        4
                                 .5
                                                             1




    AU/tCHMENT A                                                                                       Page   1
       Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 44 of 49
Case 1:15-mj-00627-ML *SEALED* Document   1 (Court only)   FHed 12/14/15   Page 4 of 9




    ATrACHMENT A                                                               Page 2
       Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 45 of 49
Case 1:15-mj-00627-ML *SEALED* Document 1 (Court                  only)    Filed 12/14/15    Page 5     of   9




                                          ATTACHMENT B

                        LIST OF ITEMS TO BE SEIZED AND SEARCHED


           1.     In any format and medium, all originals, computer files, copies, and negatives of

   child pornography as defined in 18 U.S.C. § 2256(8); any visual depiction of a minor engaged in

   sexually explicit conduct as defined in 18 U.S.C. § 225 6(2); and child erotica.

          2.      Any and all notes, documents, records, or correspondence, in any format and

   medium (including, but not limited to, envelopes, letters, papers, e-mail messages, chat logs and

   electronic messages, and handwritten notes) pertaining to the possession, receipt, or distribution

   of child pornography    as defined in 18 U.S.C. § 2256(8), or to the possession, receipt, or

   distribution of a visual depiction of a minor engaged in sexually explicit conduct as defined in 18

   U.S.C. § 2256(2), and to the identification of individuals involved in such activities.

           3.     Any and all notes, documents, records, or correspondence, in any format or

   medium (including, but not limited to, envelopes, letters, papers, e-mail messages, chat logs and

   electronic messages, and handwritten notes), identifying persons transmitting, through interstate

   or foreign commerce by any means, including, but not limited to, by the United States Mail or by

   computer, any child pornography as defined in 18 U.S.C. § 2256(8) or any visual depiction of a

   minor engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256c2),

           4.     Any and all records, documents, invoices and materials that concern any accounts

   with any Internet Service Provider and any Telecommunications Service Provider.

           5.     Any and all visual depictions of minors.

           6.     Any and all diaries, notebooks, notes, and any other records, including address

   books, names, and lists of names and addresses, pertaining to minors visually depicted while

   engaged in sexually explicit conduct, as defined in Title 18, United States Code, Section



   ATTACHMLNT B                                                                                  Page   1
        Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 46 of 49
Case 1:15-mj-00627-ML *SEALED* Document 1 (Court only)                     FUed 12/14/15      Page 6   of   9




    2256(2); or reflecting personal contact and any other activities with such minors.

           7.      Any and all address books, mailing lists, supplier lists, mailing address labels, and

    any and all documents and records, in any format or medium (including, but not limited to,

    envelopes, letters, papers, e-mail messages, chat logs and electronic messages, and other digital

    data files), pertaining to the preparation, purchase, and acquisition of names or lists of names to

    be used in connection with the purchase, sale, trade, or transmission, through interstate or foreign

    commerce by any means, including by the United States Mail or by computer, of any child

    pornography as defined in 18 U.S.C. § 2256(8) or any visual depiction of a minor engaged in

    sexually explicit conduct, as defined in 18 U.S.C. § 2256(2).

           8.      Any and all records, documents, invoices and materials, in any format or medium

    (including, but not limited to, envelopes, letters, papers, e-mail messages, chat logs and

    electronic messages, and other digital data files) that concern online storage or other remote

    computer storage, including, but not limited to, software used to access, such online storage or

    remote computer storage, user logs or archived data that show connection to such online storage

    or remote computer storage, and user logins and passwords for such online storage or remote

    computer storage.

           9.      Any and all address books, names, and lists o names and addresses of minors

    visually depicted while engaged in sexually explicit conduct, as defined in Title 18, United States

    Code, Section 2256(2).

            10.    Any and all diaries, notebooks, notes, and any other records reflecting personal

    contact, or any other activities with, minors.

            11.    Any and all computer hardware, meaning any and all computer equipment.

    Computer hardware includes all equipment which can receive, capture, collect, analyze, create,

    display, convert, store, conceal, or transmit electronic, magnetic, or similar computer impulses or


    MTACHMENT B                                                                                    Page 2
        Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 47 of 49
Case 1:15-mj-00627-ML *SEALED*             Document 1 (Court     only)    Filed 12/14/15     Page 7    of   9




   data. Hardware includes any data-processing devices (including but not limited to central

   processing units; internal and peripheral storage devices such as fixed disks, external hard drives,

    floppy disk drives and diskettes, and other memory storage devices); peripheral input/output

    devices (including but not limited to keyboards, printer, video display monitors, scanner, and

    related communications devices such as cables and connections), as well as any devices,

    mechanisms, or parts that can be used to restrict access to computer hardware (including but not

    limited to physical keys and locks).

            12.    Any and all computer software, meaning any and all data, information,

    instructions, programs, or program codes, stored in the form of electronic, magnetic, optical, or

    other media, which is capable of being interpreted by a computer or its related components.

    Computer software includes data, data fragments, or control characters integral to the operation

    of computer software, such as operating systems software, applications software, utility
    programs, compilers, interpreters, communications software, and other programming used or

    intended to be used to communicate with computer components.

            13.    Any and all items which are used, or could be used, to store digital data,

    including, but not limited to, zip disks, floppy diskettes, compact disks, DVDs, music players,

    USB storage devices, Firewire storage devices, computer hard disk drives, optical storage

    devices, and flash memory devices.

            14.    Any and all computer-related documentation consisting of written, recorded,

    printed, or electronically stored material which explains or illustrates how to configure or use

    computer hardware, software, or other related items.

            15.    Data security devices, meaning any devices, programs, or data - whether

    themselves in the nature of hardware or software - that can be used or are designed to be used to

    restrict access to, or to facilitate concealment of, any computer hardware, computer software,


    AUAC}IMENT B                                                                                  Page 3
       Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 48 of 49
Case 1:15-mj-00627-ML *SEALED* Document 1 (Court                 only)   Filed 12/14/15     Page 8     of   9




    computer-related documentation, or electronic data records. Suck items include, but are not

    limited to, user names and passwords; data security hardware (such as encryption devices, chips.

    and circuit boards); data security software or information (suck as test keys and encryption

    codes); and similar information that is required to access computer programs or data or to

    otherwise render programs or data into usable form.

            16.     Any and all mobile communication devices (hereinafter referred to as the "Subject

    Devices") and all accessories, devices, and other things associated with the Subject Devices,

    including, but not limited to:

                    a.     Any and all mobile storage devices intended to be used with the Subject

    Devices, including memory cards, memory sticks or other media upon which data can be stored.

                    b.     Any and all power cables, software, instruction books, connection cables,

    synchronization cables, or any other connection devices used to provide power, connectivity to

    another device or computer, synchronization, computer usage, or instructions for use of the

    Subject Devices.

                    c.     Any and all other accessories associated with the Subject Devices, or in

    such proximity to the Subject Device (including on the person from whom the Subject Devices

    may be seized) as to infer their pending, continual, or intended usage with the Subject Devices.

                    d.     Any and all items, cards, devices, and other things which are connected to

    or inserted into the Subject Devices at time it is seized.

                    e.     Any and all documentation consisting of written, recorded, printed, or

    electronically stored material which explains or illustrates how to configure or use the Subject

    Devices, software, or any accessories.

                    f.     Any and all data security devices, meaning any devices, programs, or data

    - whether themselves in the nature of hardware or software - that can be used or are designed to


    ATrACHMBt4r B                                                                                Page 4
       Case 1:15-mj-00627-ML Document 11 Filed 05/15/19 Page 49 of 49
Case 1:15-mj-00627-ML *SEALED* Document 1 (Court                only)    Filed 12/14/15    Page 9   of   9




    be used to restrict access to, or to facilitate concealment of, the Subject Devices, or any

    associated computer hardware, computer software, computer-related documentation, or

    electronic data. Such items include, but are not limited to, user names and passwords; data

    security hardware (such as encryption devices, chips, and circuit boards); data security software

    or information (such as test keys and encryption codes); and similar information that is required

    to access computer programs or data or to otherwise render programs or data into usable form.

               17.   Any and all photographic and other image-producing devices, including, but not

    limited to, digital cameras, film cameras, Polaroid cameras, video cameras, web-cameras, and

    other devices used to produce an image or visual depiction of another individual; and any film,

    videotape, or other medium used to produce or store visual images.

               18.   Any document, record, or item that may be evidence of the location of any

    occupant of 41 4A W. Dittmar Road, Austin, Texas 78745, for the period February 1,2015, to the

    present.

               19.   Any document, item, or record that may bear a relationship to the username

    "marleyboy."

           20.       Any document, item, or record pertaining to "Website A" or any member or user

    of "Website A," including any correspondence, e-mails, electronic messages, and records

    pertaining to "Website A," or the identity of any member/user of "Website A."

           21.       All documents and records evidencing ownership or any other interest in: any

    residence, dwelling, business, or storage location; and any of the aforementioned items, internet

    service accounts or locations.




    AUAC}-JMENT B                                                                               PageS
